Citation Nr: 0839427	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  07-20 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an apportionment of the veteran's VA pension 
benefits.


REPRESENTATION

Appellant represented by:	Unrepresented

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1990 to February 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) special 
apportionment decision of September 2006, which denied the 
appellant's claim for an apportionment of VA pension 
benefits, on behalf of the veteran's children JE and JM.  The 
appellant, who was previously married to the veteran, is the 
mother of these children.  

The file also contains a request for apportionment of the 
veteran's pension benefits on behalf of another child of the 
veteran, which was received in March 2003.  There is no 
evidence that this claim has ever been acted upon, and it is 
REFERRED to the RO for initial consideration. 


FINDINGS OF FACT

1.  The appellant's apportionment claim on behalf of JE and 
JM, the children of the appellant and the veteran, was 
received October 24, 2005.

2.  The veteran's VA pension payments include an amount for 
the support of the two dependent children.

3.  The appellant does not have a financial hardship for the 
purpose of determination of a special apportionment.

4.  The veteran has not reasonably discharged his 
responsibility to support the children JE and JM.  

CONCLUSION OF LAW

The requirements for an apportionment of the veteran's VA 
pension benefits in the monthly amount of $120, effective 
October 24, 2005, on behalf of JE and JM, the children of the 
appellant and the veteran, have been met. 38 U.S.C.A. § 5307 
(West 2002); 38 C.F.R. §§ 3.400, 3.450 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, this appeal involves a 
contested claim for an apportionment of the veteran's VA 
compensation benefits, which requires that certain procedures 
regarding simultaneously contested claims be followed.  See 
38 U.S.C.A. § 7105A; 38 C.F.R. §§ 19.100, 19.101, 19.102, 
20.500-20.504 (2008).  

In letters dated in January 2006 and February 2006, prior to 
the initial adjudication of the appellant's claim, the RO 
advised the appellant and the veteran, respectively, of the 
information necessary to substantiate or refute the 
appellant's apportionment claim, and of their and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  They were each asked to provide income and 
expense information.  

Contested claim procedures were followed in the subsequent 
development of the appeal.  The appellant was provided a 
statement of the case in May 2007, and a copy was sent to the 
veteran in November 2007.  The veteran canceled his hearing 
request in July 2007.  The November 2007 letter to the 
veteran informed him that the appellant filed a substantive 
appeal; although the content was not summarized, the 
substantive appeal essentially reiterated her arguments 
previously of record.  She appeared at a Board hearing in 
September 2008, and submitted additional arguments, along 
with a waiver of RO consideration.  This evidence was 
essentially duplicative of evidence previously noted in the 
SOC, and, thus, there is no prejudice to the veteran by 
failing to specifically notify him of the content of this 
evidence.  Neither party has identified any specific evidence 
which has not been obtained.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant or the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor the veteran has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant or the 
veteran is required to fulfill VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Apportionment

The veteran was awarded VA improved pension benefits in April 
1998, effective in November 1997.  Currently, his award 
includes additional amounts for six dependent children.  The 
appellant, who was previously married to the veteran, is the 
mother of two of his children, JE, born in 1999, and JM, born 
in 2001.  She filed a claim for apportionment of his VA 
pension benefits in October 2005, stating that the veteran 
was not paying his required child support payments.  

When a veteran's child is not in his custody, and the veteran 
is not reasonably discharging his responsibility for the 
child's support, all or any part of compensation payable on 
account of the veteran may be apportioned.  38 U.S.C.A. § 
5307 (West 2002); 38 C.F.R. §§ 3.450, 3.452.  In addition, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, a veteran's 
compensation may be specially apportioned to the veteran's 
dependents as long as such apportionment would not cause 
undue hardship to other persons in interest including the 
veteran.  38 C.F.R. § 3.451.  Consideration will be given to 
such factors as the amount of VA benefits payable; other 
resources and income of the veteran and the dependents on 
whose behalf apportionment is claimed; and special needs of 
the veteran, his dependents, and the apportionment claimants.  
38 C.F.R. § 3.451.  Ordinarily, an apportionment of more than 
50 percent of the veteran's benefits would constitute undue 
hardship on him or her, whereas an apportionment of less than 
20 percent of the veteran's benefits would not provide a 
reasonable amount for any apportionee.  38 C.F.R. § 3.451.  

The veteran contends that it would cause hardship for him to 
have his pension benefits apportioned, while the appellant 
has two jobs, and her current husband has a job as well.  
However, both the previous and revised versions of the VBA 
Adjudication Procedure Manual provide that when the primary 
beneficiary is receiving additional benefits for dependents 
and the evidence shows he/she is not reasonably contributing 
to their support, hardship for the primary beneficiary would 
not normally result from apportionment of the additional 
amount payable for such dependents.  M21-1MR, Part III, 
Subpart v, Chapter 3, § A,  3.a (June 2006, prior version at 
M21-1, Part IV,  19.05(a)); see also Hall v. Brown, 5 
Vet.App. 294 (1993).  

The appellant claims that the veteran failed to pay child 
support for several years, and, thus, there is a significant 
amount of back child support owed her, which she believes VA 
should pay her from the veteran's benefits.  However, the 
Board is not an agency of enforcement for a state or county 
court's determination.  38 U.S.C.A. § 5301(a) (VA benefits 
are exempt from claims of creditors, or attachment or 
seizure).  Nevertheless, she is also arguing, in essence, 
that she should be apportioned a share of the veteran's 
pension benefits in the amount of the court-ordered child 
support payments.  She has submitted documentation showing 
that currently, this amount is $120 per month for the two 
children, JE and JM.  The veteran receives approximately $150 
per month for each of these dependent children.  He has been 
receiving these benefits for JE since 1999, while the 
benefits for JM were effective March 1, 2006.  

Since the amount of apportionment requested by the appellant 
is substantially less than the additional amount of pension 
benefits the veteran is paid for the children, as noted 
above, hardship would not normally result from the 
apportionment.  M21-1MR, Part III, Subpart v, Chapter 3, § A, 
 3.a  In this regard, it must be pointed out that the 
veteran is only entitled to these benefits because of the 
dependent children.  In other words, there must be special 
hardship circumstances present for the veteran to retain this 
benefit, which is, by law, for the purpose of supporting his 
children.  

The Board does not find that such special circumstances-or 
even hardship-is present.  In this regard, the veteran 
provided three statements of his expenses; two of the 
statements, dated in February 2006, reported expenses 
totaling $1,150 per month, plus, he stated that he paid child 
support of $400 to $500 per month for his children.  (At this 
time, he was in receipt of an additional $750 per month due 
to his dependent children, not counting the child for which 
benefits were already being apportioned.)  Beginning in March 
2006, his income exceeded that amount, due to the addition of 
JM to his dependents.  In April 2007, his reported expenses 
had grown to $1,550 per month, while the amount he said he 
was providing to his children had decreased to $322 per 
month, including $122 per month for the appellant's children, 
JE and JM.  The total amount of $1,832 was slightly less than 
the $1,846 per month he was receiving in VA pension benefits 
at that time.  Thus according to his own statements, he has a 
positive monthly balance, even with the court-ordered child 
support payments.  

Moreover, no explanation as to the reason for the 35 percent 
increase in non-child support expenses from February 2006 to 
April 2007 was provided.  In examining the statements, the 
Board notes that his medical expenses reportedly increased 
from the $50 or $100 per month reported in February 2006, to 
$300 per month in April 2007, which seems high, given his 
eligibility for VA medical care.  His claimed expenses for 
clothes had increased to $200 per month, which seems 
excessive for a permanently and totally disabled individual 
who does not need to buy clothes for work.  By way of 
contrast, the appellant reported clothing expenses of $125 
per month, which includes herself and the two children.  
Regardless of these individual expenses, as a whole, the 
Board can find no abnormal, necessary expenses or other 
circumstances which would indicate that the veteran, rather 
than his children, should receive a part of the money he is 
paid on their behalf.  Thus, the veteran's hardship is not 
shown. 

As hardship is not shown, the Board must address whether the 
veteran is reasonably discharging his responsibility for the 
support of the children JE and JM.  The veteran states that 
he has been paying the legally required child support 
payments.  The appellant has submitted a number of state 
court documents, which show that the veteran did not begin 
paying child support until January 2007, when a court order 
required that he pay child support, or spend 10 consecutive 
week-ends in the county justice center.  At that point he 
began paying approximately $122 per month.  The appellant has 
indicated that these payments have been sporadic or late, and 
the Board notes that the arrears owed by the veteran were 
$5,066 in March 2007, but had increased to $5,649 by July 
2008.  

The veteran states that his income is lower than the 
appellant's and that he must support himself and six children 
with the income.  However, the evidence of record, including 
the appellant's statements and testimony, as well as 
statements from two other mothers of his children, does not 
support his assertion that he pays any significant amount in 
support of the children, except for the apportioned amount 
for one child, and the amount discussed above for JE and JM.  
Significantly, in his report of his income received in 
February 2006, the veteran said that he was contributing $150 
every month to the appellant for the children JE and JM, but 
the Court documents show that in fact, he did not begin 
paying child support until January 2007.  In addition to 
incorrectly characterizing his contributions at that time, 
this diminishes the credibility of his statements regarding 
the payments he claims to make to his other children as well.  

The veteran complains that the appellant has plenty of money, 
and is being "greedy."  It must be pointed out that these 
are the veteran's children, as well as the appellant's.  
Because of his responsibilities to these children, the 
veteran receives over $300 per month that he would not 
otherwise be entitled to; the appellant is only asking for 
$120 per month of this amount.  Indeed, if the veteran does 
not contribute the support of his children, the children may 
not be considered his dependents.  38 C.F.R. § 3.23(d) 
(2008).  Therefore, he would not be entitled to receive the 
more than $150 per month per child that he currently 
receives.  In any event, the appellant's income is not at 
issue in the decision of whether the veteran is reasonably 
discharging his financial obligations to his children.  

In general, the effective date of an apportionment of a 
veteran's benefits is the date the claim is received.  
38 C.F.R. § 3.400(e).  In this case, the appellant's 
apportionment claim was received in October 2005.  From 
October 2005 to March 2006, the veteran was receiving pension 
benefits which included approximately $150 per month for the 
child JE; effective March 1, 2006, this amount was doubled by 
the addition of JM to the award.  The appellant is claiming 
$120 per month, which is the amount he is required by the 
state court to pay in child support.  In January 2007, he 
began making the legally required child support payments, 
although not every month or on time.  In any event, a state 
court's determination is not binding on the VA, although it 
may be considered as a guideline.  

As a guideline, the Board notes that a court order dated in 
December 2006 relied upon the veteran's testimony that he 
received $881 per month in military disability benefits, 
when, in fact, at that time, he was receiving $1,783 per 
month.  Furthermore, the appellant has stated-and the 
veteran acknowledged-that the child JM is a special needs 
child, and, as such, has significant additional expenses.  
The veteran himself has stated on numerous occasions that the 
appellant has two jobs-a full-time job and a part-time job.  

For all of these reasons, the Board finds that the veteran is 
not reasonably discharging his obligations to the children JE 
and JM, and that an apportionment in the amount asked by the 
appellant, of $120 per month, should be granted, effective 
the date of claim in October 2005, but notwithstanding his 
payments of child support made to the county court.  In this 
regard, the jurisdiction of VA and the county court are 
entirely separate, and to tie the payments to whether he had 
made his court-ordered child support payments would cause 
unwarranted interference with the county court process.  
Thus, it should be understood that the grant of the $120 per 
month is based on the appellant's claim for that amount, and 
the Board's determination that such is a reasonable amount.  
In this regard, even $240 per month is less than the amount 
of his VA payments for the children.  If the veteran feels 
that this apportionment satisfies his county court-ordered 
child support for the two children, he is free to raise the 
matter with that court.  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an apportionment of the veteran's VA pension 
benefits in the monthly amount of $120, effective October 24, 
2005, on behalf of JE and JM, the children of the appellant 
and the veteran, is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


